Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 1of33 Page ID#1

AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20) L] Original (© Duplicate Original

UNITED STATES DISTRICT COURT

 

for the
FILED
CLERK, U.S. DISTRICT COURT

 

Central District of California

 

 

 

 

 

 

04/17/2020
United States of America 2 Ss
ov, DM ibm DEPUTY
v.
Carl Bennington, Case No.  2:20-mj-01728
Defendant(s)

 

CRIMINAL COMPLAINT BY TELEPHONE
OR OTHER RELIABLE ELECTRONIC MEANS

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
Between at least February 13, 2016 and March 29, 2020, in the county of Los Angeles in the Central District of
California, the defendant(s) violated:

Code Section Offense Description
18 U.S.C. § 2261A(2) Cyberstalking
This criminal complaint is based on these facts:
Please see attached affidavit.

[x] Continued on the attached sheet.

Marcus McCain, Special Agent
Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: April 17, 2020 f= honMrtl~

Judge 's signature

 

 

 

City and state: _Los Angeles, California Jean P. Rosenbluth , U.S. Magistrate Judge
Printed name and title

 

 
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 2 of 33 Page ID #:2

AFFIDAVIT

I, MARCUS MCCAIN, being duly sworn, declare and state as

follows:
Zs INTRODUCTION
ik. I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) in Los Angeles, California and have been
so employed for approximately 3 years. I am currently assigned
to a counter-terrorism squad, where I specialize in the
investigations of international and domestic terrorist groups.
I attended 21 weeks of New Agent Training at the FBI Academy in
Quantico, Virginia. Prior to joining the FBI, I was a Special
Agent for the Drug Enforcement Administration (DEA) for
approximately 3 years working long term conspiracy narcotic
trafficking investigations. Through my training and experience
with the FBI and DEA, I have learned and used a variety of
investigative techniques and resources, including surveillance,
confidential sources, undercover operations, subpoenas, search
warrants, evidence seizures, and telephone toll analysis.
Through my training and experience in the FBI and the DEA, I am
familiar with threats of violence, as I have investigated
several cases and arrested several persons for making such
threats.
II. PURPOSE OF THE AFFIDAVIT

2. This affidavit is submitted in support of a criminal
complaint charging defendant Carl Bennington (“BENNINGTON”) with
Cyberstalking in violation of Title 18, United States Code,

2661A(2) (the “Subject Offense”).
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 3 of 33 Page ID#:3

III. SUMMARY OF PROBABLE CAUSE

3 As detailed below, since at least 2016, BENNINGTON has
used various social media accounts to send hundreds of repeated
and unsolicited messages to multiple teenage girls threatening
to commit acts of physical violence and sexual violence against
them.

4, BENNINGTON is a 33-year-old resident of Covina,
California, from where he sent the messages set forth below to
victims in various states, including Texas and North Carolina.

IV. STATEMENT OF PROBABLE CAUSE

Di The facts set forth in this affidavit are based in
part on: information provided to me by other law enforcement
officers; law enforcement reports; information obtained from
witnesses; my personal observations; and my experience,
training, and background as federal law enforcement agent. This
affidavit is intended to show merely that there is sufficient
probable cause for the requested complaint and arrest warrant,
and does not purport to set forth all of my knowledge of or
investigation into this matter. Unless specifically indicated
otherwise, all conversations and statements described in this
affidavit are related in substance and in part only, with
typographical errors in the original, and all dates and times
are approximate.

A. Background on BENNINGTON and Incel Ideology
Oi Between 2013 and 2019, in addition to the harassing

and threatening posts BENNINGTON specifically directed at the

victims identified below, BENNINGTON frequently posted
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 4 of 33 Page ID #:4

philosophical statements in Facebook groups promoting an
ideology that is often referred to as Involuntary Celibacy or
“Incel.” Based on my training and experience, I know that those
who adhere to “Incel” ideology, often referred to as “Incels,”
are individuals who want to have a willing sexual partner but
are unable to find one despite trying for an extended period of
time. Incels regularly congregate in various online forums and
discuss how the “sexual marketplace” gives too much freedom to
women to choose their partners, leaving some men without
partners. Incel ideology ranges from sad and self-loathing to
the “absolute hatred” of women. Incels have advocated for
government-sponsored programs to redistribute sex among men, the
legalization of rape, and violence, both sexual and physical,
towards women.

is Incels often use jargon and shared vocabulary to
express their views. Incels use the terms “Alpha” and “Beta,”
as BENNINGTON has done in several of the messages cited below,
to communicate the belief that a man must be “Alpha,” meaning
aggressive, intimidating, and dominating, to “take” the woman he
desires. For example, on March 28, 2019, BENNINGTON posted in a
Facebook group, “I get pissed when a hot bitch won’t fuck me.
So, I ignore her ass for committing a crime against humanity.
It’s like unforgiveable and straight diss of disrespect to an
Alpha. So, Ill tell that bitch to get the fuck out of the way
(its like you got one chance and you’re done hoe). But also, I
ignore ugly bitches as well, cause they are a crime against

humanity as well too. Remember treat all women the same.” On
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 5of33 Page ID#:5

September 1, 2019, BENNINGTON wrote, “Women’s narcissism has
been getting out of hand. They need to be put back in their
fucking place. Fuck women.” On October 4, 2019, BENNINGTON
wrote, “Don’t blame the Alpha Badboy when women cry when you try
to fuck them. . . they are crying because it’s rape to them.”

Sg Similarly, Incels frequently use the term “blue
pilled” to refer to men who are perceived to be uninformed,
meaning here that they do not subscribe to Incel ideology, or
material that prevents men from seeing the “reality” of the
oppression of men by women in modern society. For example, on
March 16, 2016, BENNINGTON wrote on Facebook, “I would assume
blue pill is positive reinforcement which women use to enslave
mankind.” Incels also use the term “red pill” to refer to men
who are informed, meaning here that they do subscribe to Incel
ideology, or material that can be used to convince men to
subscribe to the ideology. For example, in another Facebook
post, BENNINGTON wrote, “Red pill 101. Women aren’t nurtures of
humanity. They love violence and being dominated. DUH.” On
October 29, 2019, BENNINGTON posted on Facebook a screenshot of
a page from the “Red Pill Handbook” describing how the “feminine
imperative” is “crushing the spirit of young boys,” and posted,
“Fuck the feminine imperative. On with the Masculine Imperative

stop trying to turn boys into girls.”

2 Incels have committed several mass-casualty attacks
and acts of violence against women in recent years. The Incel
community gained attention following the 2014 attack at a

University of California-Santa Barbara sorority and the
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 6 of 33 Page ID #:6

surrounding community by Elliot Rodger (“Rodger”) that killed
six people and injured fourteen others. Rodger, who self-
identified as an Incel, wrote in his manifesto prior to his 2014
attack, “I burned with hatred towards all women for rejecting me
throughout the years.” Rodger is considered a hero by some in
the Incel community, who adopt his name and image in their
online forums. In addition to Incel jargon mentioned below,
Incels who emulate Rodger often use his initials and refer to
conducting mass-casualty attacks and murder as “going ER.”

Among those who idolized Rodger, according to open source news
articles, was Nikolas Cruz, who carried out the mass shooting on
Valentine’s Day 2018 at Marjory Stoneman Douglas High School in
Parkland, Florida, killing 17 people and injuring 17 others.

10. BENNINGTON posted several Facebook messages about
Rodger between 2015 and 2019. BENNINGTON wrote that he had read
Rodger’s manifesto and expressed sympathy for Rodger, stating
“Elliot Rodgers was a victim.” On another occasion, BENNINGTON
wrote that he had gotten kicked out of a Facebook group for
“pretending to be Elliot Rodgers on there.” On other occasions,
BENNINGTON wrote that Rodger was driven to mass murder because
he was a “blue pilled beta” with “low emotional intelligence”
who “thought money and status gets you laid” and failed to “do
the work and fix himself” into an “alpha” male.

11. In July and September 2019, law enforcement records
show that BENNINGTON was placed on 72-hour mental health holds
by officers of the Covina Police Department under California

Welfare and Institutions Code 5150. In both instances,
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 7 of 33 Page ID#:7

BENNINGTON’s family members called the police and reported that
BENNINGTON was threatening to injure or kill them and acting
irrational. The family members also reported that BENNINGTON
has “paranoia” and had stopped taking medication.
Notwithstanding BENNINGTON’s possible mental health cond tiren,
the messages set forth below, in which BENNINGTON threatens
various forms of physical and sexual violence against young
girls and women, demonstrate BENNINGTON’s intent, consistent
with his Incel ideology, to harass and intimidate the victims

for refusing to submit to his sexual advances.

B. March 2019 to Present: BENNINGTON Sent Threatening and
Harassing Messages to Victim 1

12. On November 1, 2019, FBI agents interviewed a woman
(“Victim 1”) in Texas regarding threatening and harassing
messages BENNINGTON had sent her over the past several years
from various social media accounts. According to Victim 1, she
lived in Texas throughout the period when BENNINGTON sent the
threatening and harassing messages to her, and she received most
of those messages in Texas. Records provided by Facebook
confirm that Victim 1 accessed her Facebook account throughout
2019 from internet protocol (“IP”) addresses in Texas.

13. According to Victim 1, BENNINGTON first contacted her
through the My Fitness Pal application in 2013, when she was
approximately 14 or 15 years old. According to Victim 1,

BENNINGTON claimed to be 18 years old at that time and engaged,
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 8 of 33 Page ID#:8

at first, in a general conversation with Victim 1.1 According to
Victim 1, after a while she began to find BENNINGTON’s messages
strange and she stopped responding to him. BENNINGTON continued
to send her messages until she blocked BENNINGTON’s account on
the My Fitness Pal application. According to Victim 1, after
that time, BENNINGTON began sending her repeated and unsolicited
messages on Facebook, Instagram, Snapchat, and Twitter in which
he threatened to commit acts of sexual and physical violence
against her. In many of the messages, BENNINGTON stated that he
was in love with Victim 1 or implied that he and Victim 1 had a
romantic relationship, however, Victim 1 never met BENNINGTON or
exchanged any romantic communications with BENNINGTON.

14. Victim 1 provided agents several of the messages that
she saved that BENNINGTON sent her. On February 21, 2020,
United States Magistrate Judge Alka Sagar issued search warrants
in Case Numbers 20-MJ-825, 20-MJ-826, 20-MJ-827, and 20-MJ-828,
for Facebook, Instagram, Snapchat, and Twitter accounts
belonging to BENNINGTON and Victim 1. Records provided in
response to those warrants verified that BENNINGTON was the
subscriber and user of the accounts sending the harassing and
threatening messages to Victim 1. For example, the user names
or display names for the Facebook, Instagram, Snapchat, and
Twitter accounts were either “Carl Bennington” or

“carl.bennington.” The profile picture for the Facebook and

 

1 In fact, according to California Department of Motor
Vehicles (“DMV”) records, BENNINGTON was 26 or 27 years old in

208
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 9 of 33 Page ID #:9

Instagram accounts matches the California DMV photograph of
BENNINGTON. The phone number associated with the Facebook and
Instagram accounts, XXX-XXX-3347, is subscribed to BENNINGTON’ s
sister, with whom BENNINGTON lived until February 2020. The
email address associated with the Snapchat and Twitter accounts
was carlbennington2019@outlook.com.

15. Records provided by Facebook included many of the
messages provided by Victim 1, as well as additional threatening

.and harassing messages that BENNINGTON sent to Victim 1 and
other victims, and similar messages that BENNINGTON posted
publicly during periods when Victim 1 had blocked his account
from sending her direct messages. Facebook records also showed
multiple accounts that appear to have belonged to BENNINGTON in
the past that Victim 1 blocked. The messages identified below
were obtained from the most recent Facebook profile that
BENNINGTON has used to message Victim 1 since March 2019.

16. On March 1, 2019, Victim 1 wrote a Facebook message to
BENNINGTON stating, “Who actually are you.” BENNINGTON
responded, “I’m greatness. You already know who I am.” Victim
1 responded, “No I don’t. What’s your actual name.” BENNINGTON
responded, “Don’t Fuckin test me [Victim 1].” Victim 1
responded “? You’ve had one photo for years. I’ve had people
stalk me, it’s a fair question.” BENNINGTON responded, “My life
doesn’t revolve around you. And I don’t care. Anyways you came
at with such disrespect and ignorance. It makes me so fucking

angry. I can’t even breathe right now. You are blocked.”
Case 2:20-cr-00255-DMG Document 1 Filed 04/17/20 Page 10o0f 33 Page ID #:10

17. On March 11, 2019, BENNINGTON sent a Facebook message
to Victim 1 stating, “I unblocked you. but understand talking
to me that way is a no no.” Victim 1 did not respond.

18. On June 24, 2019, Victim 1 wrote to a person, A.D.,
whom she found on Facebook and who knew BENNINGTON in high
school. Victim 1 wrote to A.D. that BENNINGTON had been
“harassing me on all forms of social media making dozens of
accounts attacking me and I don’t respond and keep blocking him
but he’s nuts.” Victim 1 wrote to A.D. that BENNINGTON had
messaged her randomly when she was 14 years old, “its been going
on for 8 years,” and “[I don’t know] how to get him to stop.”
Victim 1 wrote, “some from today,” and sent A.D. screenshots of

messages BENNINGTON wrote her in which he stated, for example:

(1) “@[Victim 1] I’1ll take care of you . . . as long as you have
my back . . . don’t disappoint me .. . or you’ll be banished
FOREVER bec I’m the one true KING! !!”%; (2) ‘“@[Victim 1] remember
to get fucked too get fucked tossed . . . and committed not by

me but by you then thrown in the dumpster”; (3) “@[Victim 1] I

either need to fuck you relentlessly or somebody else... I
can’t stop my narcissistic psychopathy . . . it demands to fuck
someone hard . . . I’m not sorry.”; (3) “@[Victim 1] you’ re aot
bringing anything to the table . . . why should I pick you

if I get younger and tighter ... I'ma realist and I’1ll act on
it too . . . Cause you have nothing . . . I think you might be
too old for me now . . . my value will continue to climb while

yours is DECAYING after 22.”
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 11 of 33 Page ID #:11

19. On July 13, 2019, Victim 1 exchanged messages with a
person named A.S. who went to high school with BENNINGTON and
had seen BENNINGTON posting about Victim 1 on Twitter. Victim 1
wrote that BENNINGTON had “been stalking me for 8 years” and
that she would “block him on everything but he makes new
accounts all the time.” Victim 1 asked, “do you think he’s
dangerous?” A.S. responded, “Honestly, he’s like obsessed with
you he literally tweets you EVERY SINGLE DAY. So I would say
yes.” A.S. then sent Victim 1 screenshots of Twitter posts

BENNINGTON made in which he tagged Victim 1, for example:

(1) “Actually I’m not gonna play. @[Victiml]. You broke the
rules . » » I*1l only give you till 9pm... I'm not doing 12
[@Victim 1]. You know I mean that .. . I'll work a 9-5 fora

couple of weeks to get rid of you.”; (2) “@[Victim 1], Got three
girls to work on. And you women are making me chase after you.
I got time for that shit. That’s too much work. Cause she’s in
love with my dick.”; and (3) “@[Victiml] As I said if you don’t
budge you have to let go.”

20. On July 14, 2019, A.S. sent Victim 1 a screenshot of a
message she sent to BENNINGTON stating, “You know she has you
blocked? She can’t see any of these tweets you send her
everyday.” BENNINGTON responded by tagging A.S. and Victim 1
and stating, “YOUR ASS NEVER RESPONDED. She responds.”
BENNINGTON then wrote, “[A.S.] welcome to the Alpha widow club.”
A.S. responded, “You are seriously so weird leave that poor girl
alone Carl.” BENNINGTON responded, “@[Victim 1] @[A.S.] can at

least do some choking tonight And off to Vegas and get married.

10
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 12 of 33 Page ID #:12

Like goddam. I know ladies, I’m GOD!! Now, come to papa
for he is the rebellious these days . .. A rebel who wants to
get laid!!! You need to serve the lord on Sunday by taking off

those clothes. Sunday is break day.”

21. Also on July, 14, 2019, BENNINGTON posted a public
Facebook message stating, “[Victim 1] are you trying to make me
into my father . . . are you fucking kidding me!!” An hour
later, BENNINGTON posted another public message stating,

“[Victim 1] is playing hide and seek from me. Can someone have

her come in front of me and reject me in my face. I take
rejection pretty well . . . I don’t want no MESSENGER BETA
SERVANT to do it for her. TELL HER TO DO IT HERSELF!!! GOD IS

TIRED. ITS HIS REST DAY Come forth DEVINL [Victim 1].” Later
that day, BENNINGTON posted another public message stating,
“[Victim 1] is my one .. . I can’t live without here ... we
are going to build a big house together with pink fences and a
dog named Shilo.”

22. On July 15, 2019, A.S. sent Victim 1 screenshots of
more tweets from BENNINGTON directed at Victim 1 that appear to
be from a new account created by BENNINGTON. The tweets from
BENNINGTON stated, “@[Victiml] I’m gonna vet your ass in front
of everyone .. . Cause I already know I bail my self out. .
This is your test. Damn I ran out of gas going uphill. Got rid
of my gas tank .. . Let see if you have my back then you get in
front of my dick. I’m married to myself you can’t have it...
Let’s see if you are going to reward me . . . ehhh nope

@[Victiml] you’re fucking lying to everyone ... I had

Tee
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 13 of 33 Page ID #:13

EVERYTHING! !!! Yet still I didin’t get anything even when I
HAVE nothing. Your full of shit!!!! I’m Not playing anymore

don’t come to me on your PERIOD!!” BENNINGTON then posted a
picture of a bank account with a negative balance and stated,
“@[Victiml] I still haven’t had any pussy.”

23. On July 16, 2019, Victim 1 shared with A.S. a
screenshot of a Twitter message she posted in response to
BENNINGTON's posts in which Victim 1 wrote, “@CarlBennington
This is your notification to cease and desist all contact with
me, forever, or I will contact the police.” BENNINGTON
responded to that message with a picture of a black trash bag
and the text, “@[Victiml] in the trash you go.”

24, On July 16, 2019, Victim 1 also exchanged several
Facebook messages with BENNINGTON asking him to stop harassing
her.

a. Victim 1 wrote a Facebook message to BENNINGTON
stating, “Carl. This is the last time I am going to ask you to
cease and desist all communication with me forever. I do not
know you and I do not want to know you. You need some serious

mental help. Please leave me alone and stop all the

harassment!”

b. Later that day, BENNINGTON responded to Victim 1,
“You and I are never gonna happen. Get over it. I love someone
else.”

Cx Victim 1 replied, “I’m glad. I do not want you

and I to happen, you are delusional for thinking it ever would.

Now please stop contacting me. and stop tweeting at me and

12
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 14 o0f33 Page ID#:14

making statuses about me and random accounts. it’s crazy and is
harassment and needs to stop.”

d. BENNINGTON replied, “Your friends and family are
gonna be murdered if you stop. Only you can prevent it. Do you
want everyone you love in your murder and killed. You need to
show yourself if you. You won’t be safe either. You don’t have
a choice. Show yourself or everyone and you will be gone from
this earth. You need to save them. Some is gonna show up to
your place right now. . . it’s not gonna be. You have to what
they say. [VICTIM 1]!!!!! Gooo!!!! GET YOURE WHORE ASOVER
HERE NOW. HURRY. Or you’re going to get killed. It’s not
safe. I’1ll kill everyone you love if you don’t come. And leave
you in the dust. Is that how your gonna treat your boyfriend.

Fucking kill you if you don’t come out here and Strangle your

ass If you don’t do it. Fine just wait .. . I’m gonna get rid
of this car and phone .. . soo I be off the radar ... watch
yourself payback is a bitch .. . if I decide to do it. I don’t

have anything left [Victim 1]. You took away my job. I’m neg
in my account. I’m getting into fights be of you and my engine

I hate you. All you give a fuck is about yourself. How
would you even if a good wife if you can even have your mans
back...”

e. Victim 1 responded, “I am not your wife, nor your
girlfriend and I never have been and never will be. YOU are the
one harassing me I have done nothing.”

Eis BENNINGTON responded, “16 people saw you give me

your phone number. I have done nothing.”

13
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 15 of 33 Page ID #:15

g- Victim 1 responded, “I’m pressing charges.
seep.”

om BENNINGTON responded, “No Fucks given ducky
go back to Texas while your at it too. Or where your from. Get
down you need to suck my dick while you’re at it. Maybe you
swollen that protein while you're at it Fat ass. You fucking
little slut. Go back to your fucking beta boyfriend and leave
me alone. GI just go this new shiny ring. Go away. Not
hiring.” Victim 1 did not respond.

25. On August 4, 2019, BENNINGTON sent Victim 1 several
extremely offensive and lewd Facebook messages including, for
example, “@[Victim 1] I want you to scream and Slap the fuck
outta you and call me your fucking daddy. I want to be unable
to walk. I want you sore, bloody and bruised.” BENNINGTON then
posted messages to Victim 1 and another person who was a high
school friend of Victim 1 and wrote, “I picked you and [Victim
1] 6 years ago.”

26. On August 22, 2019, BENNINGTON sent Victim 1 several
harassing and threatening Facebook messages, to which Victim 1
did not respond.

a. At 5:41 P.M., BENNINGTON sent Victim 1 a picture
of the movie A Dogs Journey, and stated, “I was wondering you
like to be in my movie a dogs journey. She seeks fucking
attention all day. She’s also looking for her master.”
BENNINGTON then sent Victim 1 a picture of a dog collar, and
stated, “Are you good with fetch. Speak dog . . . speak.”

BENNINGTON then sent Victim 1 another picture of a man giving

14
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 16 of 33 Page ID #:16

dogs commands, and stated, “You and Courtney can go fetch that

fuckin ball. My gonna start picking children names. Nah. I’m

just kidding . . . I’m too fucking lazy. You go figure out the
fucking names you little slut. Love u. Fuck love.”?
b. Later that night, BENNINGTON wrote to Victim 1,

“Can we bang already. Cunt.” BENNINGTON then sent a picture of
a man riding a horse with a rope, and stated, “Get the fuck over
here you little slut. I need to go back to work. I have to
take care of myself. What is that you need from me .. . TI have
too go back to work .. . you can try to stop me... 1 don’t
fucking care . . . You can come with me .. . I need to win
again. Leave me alone . . . I need to fucking win... this is
business how. Hoe*. I won’t leave u.. . I’m not making
promises though. I guess you know the Alpha never leaves lol
trick hoes. I never said I was gonna leave though. That
winning strive in me never leaves. That’s what makes me king.
I need to move out... I can sense my mom, sister, and
roommates mom wants to bang me. It’s fucking gross [Victim 1].”
Ce Later that night, BENNINGTON wrote to Victim 1,
“I remember when I reported your ass for stealing my car and all
the men and women were like ‘I wanna hear the love story’ and I
was like ‘fuck that, there ain’t no love story. Arrest her

ass.’”3 BENNINGTON then sent a picture to Victim 1 of a woman

 

2 Through analysis of Facebook records belonging to
BENNINGTON, “Courtney” appears to be another victim often

targeted in BENNINGTON’s public posts.

3 FBI agents reviewed law enforcement and DMV records and
identified no records indicating that BENNINGTON has ever owned

U5
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 17 of 33 Page ID #:17

placed in a garbage can with her legs sticking out of it, and
wrote, “You just got dumped hoe. Beatings are for fun
break ups are for being bad news . .. It looks college was fun
for you. . . while I had it the toughest .. . why should I
even fucking help. I’m more constrained from achieving . .
which is fucking bullshit. You don’t deserve me... goa
different direction . . . I don’t even wanna be with you even
trying to sell it to me . . . Get the fuck outta here ... I’m
not playing. It’s rude and fucking disrespectful to the king of
Alphas. Cause you can’t buy him. It makes you look like a slut

slut... Do you sell your body to fuckjng everyone to
get your way .. . Probably do.”

27. The next day, August 23, 2019, BENNINGTON sent Victim
1 several more harassing and threatening Facebook messages, to
which Victim 1 did not respond.

a. At 10:20 A.M., BENNINGTON sent Victim 1 a picture
of a dog serving a glass of champagne, and stated, “Yes, thank
you dog. Now go fetch me more water. I sense you close by you
little how. Hoe*. I was already making you spin when you were
in high school. And once you graduated . . . fuck I need to get

to that guy. At the same time I was capitalizing on SMV.

You’ re treating me like a friend . . . and I’m getting fuckin
tired of it. Share up or sit out . . . fucking hoe. Do you
want ot be exclusive . . . Ehhh I changed my mind. I own you.”

 

a vehicle, or has ever filed a police report regarding a stolen
vehicle.

16
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 18 of 33 Page ID #:18

Dis Later that day, BENNINGTON sent Victim la
message stating, “Get your little slutty ass over here. Or go
away. Dog. Where the fuck is your collar at... I need to
go buy a leash so you don’t escape!!! Fucking hoe. I wanna
pound you doggy and pull your fucking hair. Then Im gonna burry
Your body into a grabe. And no one is come to look for you.
You Better obey you a slut. No one wants you around. I own
you. Fuck you. . .no. I’m gonna rape you, and you better
fucking tell anyone.”

Cy BENNINGTON then sent Victim 1 the photograph
shown below, of a man choking a woman while pointing a gun at

her, and stated, “I'll be fucking watching you. I owe you.”

 

als BENNINGTON then sent a picture of a leather
dominatrix whip being pressed against the back of a woman, and
wrote, “Shut the fuck up and don’t talk. Where the fuck is your
collar. We are not gonna have a baby .. . I need you around
for a while. I want you fucking sore all over body. I wanna

slap you around. You belong to no one else but me.”

Lie
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 19 of 33 Page ID #:19

28. The next day, August 24, 2019, BENNINGTON sent Victim
1 additional threatening and harassing Facebook messages, to
which Victim 1 did not respond.

a. BENNINGTON sent Victim 1 a Facebook message
containing the picture shown below, of a man in a black hooded
sweatshirt restraining a woman from behind by the neck, and
wrote, “You’re mines forever you little slut. You’re going no
where. You ain’t leaving the kids. My ass is going back to
fucking work . . . I can’t deal with all your dumbasses

anymore.”

 

shutterstock.com » 459511585

b. BENNINGTON then sent a photograph of Victim 1
with her friends from several years earlier, and wrote, “Look

how young you were. When I first started talking to you. Still

ugly as fuck. And her boyfriends were even uglier .. . the
fuck . . . Why the fuck are you soo possessive .. . my ass
ain’t possessive. Can I have my other car key back too while

your et. ab .7

18
Case 2:20-cr-00255-DMG Document 1 Filed 04/17/20 Page 20 of 33 Page ID #:20

Gy BENNINGTON then sent Victim 1 the photograph
shown below, of a woman being choked while lying down, and

stated, “Fucking liar.”

 

29. On November 26, 2019, BENNINGON sent a message to
Victim 1 stating, “Let’s work things out [Victim 1] .. . call

or text me [XXX-XXX]-5691. Come on girl. I know you miss me.

Marry me .. . For real though . .. I just wanna let you know.
I want to apologize for some of things I said in the past. I
never meant to hurt you or anybody else .. . but you were

hurting me soo bad. That I didn’t deserve anything I was being
put through. Plz take ownership as well.”4 Victim 1 did not

respond.

 

4 Based on my search of law enforcement databases, the phone
number listed in that message is subscribed to the address at
which BENNINGTON lives with his sister.

HK)
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 21 of 33 Page ID #:21

30. Victim 1 also provided agents screenshots of messages
that BENNINGTON sent her on Snapchat. The screenshots do not
contain dates and times.

a. In one screenshot, BENNINGTON wrote, “remember
your exclusive with me and I fucking own you. .. .” Along with
that message, BENNINGTON sent the below photograph, showing a
man, whose face was scribbled out with a black sharpie, holding
a gun to the head of a woman while forcefully covering her mouth

with his hand.

 

kha On another occasion, BENNINGTON sent Victim 1 a
direct message containing a photograph of a silhouette of a man

and a woman, where it appears as though the man is about to or

 

° Records provided by Snapchat for BENNINGTON’s account did
not include any messages sent by BENNINGTON to Victim 1 or any
other person. Based on my training and experience and knowledge
of this investigation, I believe this is because after victims
blocked BENNINGTON from messaging them from the Snapchat
account, he deleted the account and created a new account, and
Snapchat did not preserve the messages sent from the deleted

account.

20
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 22 of 33 Page ID #:22

just has, slapped the woman. The message associated with the
picture stated, “I told you to shut up. "

Cis On another occasion, BENNINGTON sent Victim 1a
direct message containing a photograph of a dirty white shirt
with a message stating, “wash my clothes bitch. . . I’m gonna
fuck ur friends too.”

31. Victim 1 also provided screenshots of messages that
BENNINGTON sent her on Twitter. The screenshots do not contain
dates and times.® In the screenshots of Twitter messages
provided by Victim 1, BENNINGTON wrote a direct message to
Victim 1 stating, “Fatass; Booger; Eat shit bitch; I’m gonna
fuckin choke you; Love u.” On another occasion, BENNINGTON sent
Victim 1 a direct message stating, “you know when school starts.

It’s goin to be losing battle for you. . . I’m just being
honest. . . my game has improved. . . It will end up losing. . .
you got scared of the last time I went direct. . . I’m going
direct again. . . if I were you. . . I’d be scared.”

32. According to Victim 1, after she saw BENNINGTON post a
public message containing disparaging comments about her and
another woman (“Victim 2”), she contacted Victim 2, whom she did
not previously know. According to Victim 1, she and Victim 2

discussed their common experience receiving unsolicited

 

6 Records provided by Twitter for BENNINGTON’s account did
not include any messages sent by BENNINGTON to Victim 1 or any
other person. Based on my training and experience and knowledge
of this investigation, I believe this is because after victims
blocked BENNINGTON from messaging them from the Twitter account,
he deleted the account and created a new account, and Twitter
did not preserve the messages sent from the deleted account.

oi.
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 23 of 33 Page ID #:23

harassing and threatening messages from BENNINGTON, and both
decided to block BENNINGTON’s social media account to try to

prevent him from continuing to send such messages.

Cc. February 2016 to Present: BENNINGTON Sent Threatening
and Harassing Messages from to Victim 2

33. On November 13, 2019, I and another FBI agent
interviewed Victim 2 in North Carolina regarding threatening and
harassing messages BENNINGTON sent her on Facebook and
Instagram. According to Victim 2, she resided in North Carolina
throughout the period when BENNINGTON sent the threatening and
harassing messages to her, and she received most of those
messages in North Carolina.

34. Victim 2 stated that BENNINGTON began sending her
messages on Facebook in 2016, and at first they exchanged a few
messages on the topic of mental illness. According to Victim 2,
in 2016, BENNINGTON began sending her unsolicited sexual
messages and, as a result, she blocked BENNINGTON from her
profile. In late 2017, Victim 2 said, she stopped using all
social media for approximately 14 months.

ao 6 In spring 2019, according to Victim 2, she again
started using social media. In the summer and fall of 2019,
BENNINGTON began sending Victim 2 hundreds of increasingly
violent and threatening messages on Facebook and Instagram. [In
many of the messages, BENNINGTON stated that he was in love with
Victim 2 or implied that he and Victim 2 had a romantic
relationship, however, like Victim 1, Victim 2 stated she never

met BENNINGTON and never engaged in any romantic communications

22
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 24 of 33 Page ID #:24

with BENNINGTON. When BENNINGTON sent Victim 2 sexually
explicit, harassing, and threatening messages, Victim 2 often
did not respond to the messages. Victim 2 also blocked
BENNINGTON’s accounts on multiple occasions. According to
records provided by Facebook, from February 2016 to the present,
BENNINGTON actively searched for Victim 2 approximately 358
times.

36. Victim 2 provided FBI agents copies of several of the
messages BENNINGTON sent her. The Facebook messages were from
the same Facebook account discussed above, which BENNINGTON used
to send messages to Victim 1. Records provided by Facebook
included many of the messages provided by Victim 2, as well as
additional threatening and harassing messages that BENNINGTON
sent to Victim 2.

37. In 2016 and 2017, BENNINGTON sent Victim 2 several
unsolicited sexual messages, to which Victim 2 did not reply.

a. For example, on February 13, 2016, BENNINGTON
posted a public Facebook message directed at Victim 2, stating
“[Victim 2] don’t ever take me serious doll. I’m very
Sarcastic. And don’t forget to get your vibrator a Valentines
Day Card.”

Ba On April 30, 2016, BENNINGTON posted a public
Facebook message directed at Victim 2, stating, “[Victim 2] show
your ass.”

Ci On May 1, 2016, posted a public Facebook message
directed at Victim 2, stating, “you better be wearing that sexy

dress. When I come pick you up tonight @[Victim 2].”

ad
Case 2:20-cr-00255-DMG Document 1. Filed 04/17/20 Page 25 of 33 Page ID #:25

Os On June 24, 2016, BENNINGTON posted a public
Facebook message directed at Victim 2, stating, “Yeah, @[Victim
2] is trying to trap an ENTP’ to marry her. She’s on the hunt.”

e. On September 14, 2016, BENNINGTON posted a public
Facebook message directed at Victim 2, stating, “[Victim 2], I

found you a nice guy.”

it On December 25, 2016, BENNINGTON posted a public
Facebook message directed at Victim 2, stating, “[Victim 2] is
on my naughty list.”

Gs On April 11, 2017, BENNINGTON posted a public
Facebook message directed at Victim 2, stating, “[Victim 2], I
have your hotdog for you.”

Hs On May 6, 2017, BENNINGTON posted a public
Facebook message directed at Victim 2, stating, “[Victim 2],
you're like my little sister that I like to tease, but who I
love and adore at the same time.”

is On August 30, 2017, BENNINGTON posted a public
Facebook message directed at Victim 2, stating, “[Victim 2] come
sit on papa’s lap.”

38. As noted above, in late 2017, Victim 2 stopped using

all social media for approximately 14 months. In August 2019,

shortly after Victim 2 reactivated her Facebook account,

 

7 Based on my training and experience, I know that “ENTP” is
an acronym for one of the personality types documented using the
popular “Myers Briggs” personality designations, and stands for
“Extraverted, Intuitive, Thinking, Perceiving.” Based on my
training and experience, I know that Incels frequently refer to
the Myers Briggs personality types in referring to themselves
and attempting to categorize themselves and others as “Alpha”
and “Beta” males.

24
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 26 of 33 Page ID #:26

BENNINGTON began sending Victim 2 increasingly aggressive and
threatening messages, to which Victim 2 did not respond.

a. On August 25, 2019, BENNINGTON sent a Facebook
message to Victim 2, stating, “Cause I said so. I wanna pin you
against the wall and kiss and bite your neck then pull your hair
and pound doggy until your fucking sore.” BENNINGTON then sent
Victim 2 a picture of a young girl standing in the corner of a
room, as though being punished, and stated, “This is what you
get for leaving me fatass. Think about what you’ve done for a
while.” BENNINGTON then sent a picture of a man choking a woman
while pointing a gun at the woman, and stated, “Your ass better
not fuckjng leave . . . if you know what’s good for you
This dick bitch!!!!% BENNINGTON then sent a photograph of a
baby bouncer fashioned as the Batmobile and stated, “We will
name our child Gotham soo [Victim 2] is like Gotham needs you
Batman then I’ ll 2ide-on my car. « . Slut. Dog . . « tan you
bark for me dog.”

i Later that morning, BENNINGTON sent Victim 2 a
photograph of a dirty white t-shirt and stated, “Go wash my
clothes you ugly little slut. I’m making you with me... you
have no choice.”

Gi Later that morning, BENNINGTON wrote to Victim 2,
“Fine. . . you get body chopped up and dumped you little hoe,”
accompanied by the below photograph, showing a body in a trash

can in the woods with its leg slashed open.

25
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 27 of 33 Page ID #:27

ae ay eee Ser
E—} alamy stock photo

 

Cli BENNINGTON then sent a picture from the movie “50
Shades Of Gray” and stated, “50 shades darker now .. . Marry
me. Fuck I hate being in love, slut .. . You better decide

what your fucking gonna do. Your biological clock is about to
wear out.” BENNINGTON then sent a photograph of a clock
approaching midnight and stated, “At the ‘stroke’ of midnight.”
e. Later that morning, BENNINGTON made a public
Facebook post directed towards Victim 2, stating, “I was
thinking about marry this stripper named [Victim 2]. What do

you have to offer me slut.” Less than an hour later, BENNINGTON

sent a direct message to Victim 2 stating, “Fuck. . . I don’t
know why I have so much love for this girl .. . you rock my
dick on!!! Fuck .. . you make me honry and want my kids

When do I get a free sample. You better not being cheating on

me you little slut... I own you.”

26
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 28 of 33 Page ID #:28

Et Later that morning, BENNINGTON sent Victim 2
messages stating, “I’m outside your window watching you. . . you
better be on the look out. . . if you know what good for you.

only god can save you. .. slut. . . dog. . . whore. .. Bark

for me you little slut.”
Gs Moments later, BENNINGTON sent Victim 2

additional messages stating, “Don’t make me slap you around.

if you know what’s good for you. . . no one is gonna hear you
cry when I’m fuckjng [sic] done with you. . . your [sic] my
victim. . . you little whore.” BENNINGTON then sent the below

photograph, showing a man holding a knife to a woman’s throat,
accompanied by the messages, “I know where you live. . . Don’t
scream. . . or I’11l cut your Adam’s apple. . . You’re not

really a dude are you.”

 

h. At 9:44 A.M., BENNINGTON sent Victim 2 a picture
of a baby’s crib and the message, “Your gonna have my baby.”

BENNINGTON then posted another picture of a man in a ski-mask

27
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 29 of 33 Page ID #:29

holding a knife to a woman’s throat, and stated, “You abort it

I’li kill you. . . don’t fucking move.”

  

e®

  

ls At 9:48 A.M., BENNINGTON sent Victim 2 a picture

of a woman’s hands tied or restrained and the message, “Don’t

fucking squirm... or you’ll get slapped around. I own you
now. . . and your gonna as I say. Cause I’m FUCKING GOD.”

‘hs At 10:09 A.M., BENNINGTON sent Victim 2 a message
stating, “Your not fucking going anywhere .. . you’re cuming

with me. You little sluuu.” BENNINGTON then posted a picture
of a silhouette of a cowboy with a rope, and stated, “Your ass
ain’t running away again... you little bitch. . . I'm very
possessive of my property . . . I AM YOUR ONE. NOBODY ELSE!!”
BENNINGTON then posted a photograph of a man in a ski-mask

holding a knife to a woman’s throat, and stated, “You got

thathirLil You little whore.”
Ba At 11:54 A.M., BENNINGTON sent Victim 2 a message
stating, “I know you’re in love with me .. . You and I

forever.” BENNINGTON then posted a picture of a woman’s hands

28
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 30 of 33 Page ID #:30

tied together with red rope, followed by another picture of a
man pointing a gun at someone’s face, and stated, “You better no
fucking cheat on me .. . I blow them out of the water
cause THE SHIT!”

des At 12:34 PM, BENNINGTON sent Victim 2 a picture
of a woman with a knife held to her throat, and the message,
“You’ re mine forever.”

m. At 12:37 PM, BENNINGTON sent Victim 2 a picture

of a man choking a woman while pointing a gun at her, and the

message, “You got that . . . you little fuckin hooker .. . now
give me some free vagina. Your gonna marry my ass. You don’t
have a fucking choice. Slut... . I’m leaving you.”

39. The next day, August 26, 2019, BENNINGTON sent Victim
2 several more harassing and threatening messages, to which

Victim 2 did not respond.

a At 6:45 A.M., BENNINGTON sent Victim 2 a message
stating, “Come to California. I’ve fallin and I can’t let you
go .. . I'm selfish as fuck. Let’s start a family . .. I’ve
already told everyone youre taken by me .. . I know you feel

the same. This unplugging left me as a horn dog all day

wtf. You were all just jealous my career... fuck.”
Biz At 7:57 A.M., BENNINGTON sent Victim 2 a message
stating, “You wanna go out for a drink girl .. . You might get

very sleepy. You better not fucking reject.” BENNINGTON then
sent Victim 2 a photograph of a prescription bottle of
Risperidone, and stated, “Or you’ll be getting this in your

drink.”

29
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 31 of 33 Page ID #:31

oun At 9:20 AM, BENNINGTON sent Victim 2 a picture of
a woman on her hands and knees with a chain and leash around her
neck, and stated, “Bark for me you little slut.”

di. At 10:01 AM, BENNINGTON sent Victim 2 a picture
of a woman in lingerie, lying in a chair, while being held by
the neck, and states, “My love. Better not be fucking cheating
on me.”

e. At 5:51 P.M., BENNINGTON sent Victim 2 a picture
of a man holding a gun to someone’s face, and stated, “Your ass
better not be fucking anyone but me. I own you. Your exclusive
with me, but I’m not exclusive with anyone . . . you got
thati!!d! You lattle slut... . Fuck... . IMm not good with
this shit... I’m the master of all functions now .. . crazy
shit. . . I love being perfect.” BENNINGTON then sent Victim 2

a picture of a silver wedding ring, and stated, “I’m #1 and you

get silver cause your dumbass is 2... your ass can’t complain
either . . . Come to California .. . or I’ll replace your
ass!!!"

TE At 8:16 P.M., BENNINGTON sent a message with a

picture of notorious serial killer Ted Bundy and the text, “Hi
I’m ted bundy . . . do you remember me at the park ...tI
thought soo. You look familiar. I think tied you up in the
back of a tree. Shhh don’t scream... . If you wanna live. No
ones ever lived though. e

40. According to records provided by Instagram, on

September 21, 2019 at 6:28 P.M., BENNINGTON sent Victim 2 a

direct message on Instagram stating, “dead over alive your

30
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 32 of 33 Page ID #:32

coming with me -robocop. . . are you really crying.” Victim 2
did not respond.

41. On March 30, 2020, Victim 2 sent agents an Instagram
message she received from BENNINGTON on March 29, 2020, from a
newly identified Instagram account. In the message, BENNINGTON
commented on Victim 2’s Instagram profile picture, “I liked
[Victim 2] before she went nuts.” Victim 2 did not respond.

42. Records provided by Facebook also show that BENNINGTON
sent most if not all of the messages set forth above from within
the Central District of California. Specifically, BENNINGTON
has resided in the Central District of California continuously
since at least 2016, and the Facebook account from which
BENNINGTON sent many of the threatening and harassing messages
discussed above was accessed on numerous occasions between 2017
and 2019 from Internet Protocol (“IP”) Addresses belonging to
AT&T Wireless. Records provided by AT&T Wireless show that the
cellular tower associated with those IP addresses is in the

Central District of California, and specifically, is the closest

//
if

Bil
Case 2:20-cr-00255-DMG Document1 Filed 04/17/20 Page 33 of 33 Page ID #:33

AT&T cellular tower that exists to BENNINGTON’s current and
former apartments in Covina, California.
Vv. CONCLUSION
43. For the reasons described above, I respectfully submit
there is probable cause to issue the requested criminal

complaint and arrest warrant.

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 17thday of
April, 2020.

fo Prenblate~

UNITED STATES MAGISTRATE JUDGE
JEAN P. ROSENBLTH

 

oe
